Citation Nr: 0800043	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to July 
1945

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2005, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in August 2005.   

The appellant presented testimony at a Board in August 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  By rating decision in August 1998, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death; the appellant failed to file a timely notice 
of disagreement.  

2.  Evidence received since the August 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.	

3.  The veteran's service-connected anxiety neurosis was a 
contributory cause of his fatal myocardial infarction.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied a service 
connection claim for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the August 1998 rating decision 
denying service connection for the cause of the veteran's 
death is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 

3.  The veteran's death was caused by a disability incurred 
in or aggravated by his active duty service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By rating decision in August 1998, the RO denied a claim for 
service connection for the cause of the veteran's death.  The 
record shows that the appellant failed to file a notice of 
disagreement to initiate an appeal.  The August 1998 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen her claim was filed after August 29, 
2001; consequently, the current version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2007) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the appellant's claim in August 1998, the 
evidence consisted of the veteran's service medical records; 
post service medical records reflecting treatment for an 
anxiety disorder; an August 1945 rating decision granting 
service connection for anxiety neurosis; and the veteran's 
death certificate which indicates that the cause of death was 
acute myocardial infarct due to hypertensive atherosclerotic 
cardiovascular disease.  The RO denied the claim, stating 
that "the evidence does not establish that his service 
connected condition [anxiety neurosis] was a contributory 
cause of the veteran's death."

Since the August 1998 RO decision, the appellant submitted a 
July 2007 opinion from Dr. M.B.R.  It states that "Following 
discharge from the Army, [the veteran] developed alcoholism.  
I believe this is because of his mental condition which is 
service connected.  In my opinion alcoholism aggravated his 
underlying heart condition leading to his death.  In other 
words, his mental condition which is service connected made 
him an alcoholic leading to aggravation of heart condition 
and ultimately his death."  

The Board finds that this constitutes new and material 
evidence.  Consequently, the claim is reopened. 

Merits Analysis

At this point, the Board notes that with regard to the claim 
based on alcoholism, the United States Court of Appeals for 
the Federal Circuit has held that while 38 U.S.C.A. § 1110 
precludes compensation for primary alcohol abuse disabilities 
and secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  

The evidence suggests that the veteran did not drink prior to 
service.  In March 1946, he admitted to drinking moderately.  
An August 1962 hospital report states that the veteran has a 
history of drinking heavily.  The Board also notes that 
though there were no findings attributed to a heart condition 
during service, there is evidence of a heart condition in the 
years immediately following service.  For example, a March 
1946 neuropsychiatric report states that the veteran was 
rejected for an insurance examination because of a heart 
condition.  In December 1948, the veteran complained of some 
cardiac symptoms.  However, a cardiovascular examination was 
normal.  

The Board acknowledged the July 2007 medical opinion from Dr. 
M.B.R. and requested an expert medical opinion from a VA 
physician.  In October 2007, Dr. N.P. examined the veteran's 
claims file.  He concluded that "It is more than likely that 
[the veteran's] chronic alcoholism is related both to the 
combat experience and from his anxiety neurosis."  He 
likewise concluded that "It is also more than likely that 
his prolonged alcoholism and hypertension led to the 
development of hypertensive and cardiovascular disease which 
led to his ultimate death from cardiac arrest."  

In view of the forgoing, the Board finds that there is a 
nexus between the veteran's service-connected anxiety 
neurosis and his fatal myocardial infarction.  Accordingly, 
service connection for the veteran's cause of death is 
warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for cause of the veteran's 
death.  Service connection for the cause of the veteran's 
death is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


